Citation Nr: 0005200	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-32 495A	)	DATE
	)
	)


THE ISSUE

Whether a June 1997 Board of Veterans' Appeals decision, 
which denied compensation for shortening of the right leg and 
disability related thereto pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1996) based on treatment during 
hospitalization by the Department of Veterans Affairs (VA) 
from June to September 1990, should be revised or reversed on 
the grounds of clear and unmistakable error (C&UE).  



REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
C&UE in a Board decision dated June 24, 1997.


FINDING OF FACT

A legally cognizable claim of C&UE, relative to the issue 
adjudicated in the June 1997 Board decision, has not been 
asserted.


CONCLUSION OF LAW

The June 1997 Board decision, which denied compensation for 
shortening of the right leg and disability related thereto 
pursuant to 38 U.S.C.A. § 1151 based on treatment during 
hospitalization by VA from June to September 1990, did not 
involve C&UE.  38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. 
Reg. 2138-2141 (1999) (to be codified at 38 C.F.R. §§ 
20.1400-20.1411).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of C&UE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of C&UE.  64 
Fed. Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining C&UE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  C&UE is defined in Rule 1403(a) of the Rules of 
Practice (to be codified at 38 C.F.R. § 20.1403(a)) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review of C&UE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1403(b)); see Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

Concerning the June 1997 Board decision, which denied 
compensation for shortening of the right leg and disability 
related thereto under 38 U.S.C.A. § 1151 based on treatment 
during hospitalization by VA from June to September 1990, the 
veteran states that his right leg was not shortened prior to 
undergoing surgery at a VA facility in 1990.  Rather, he 
indicates that the evidence reflects that his right leg 
sustained initial shortening as a direct consequence of 
accomplishment of the VA surgery in 1990.  He contends, in 
substance, that in noting that his right leg was shortened 
prior to 1990, as opposed to having sustained shortening as a 
result of the VA surgery in 1990, the June 1997 Board 
decision misconstrued the evidence, thereby committing C&UE.  

While the Board respectfully acknowledges the veteran's 
above-cited allegation relative to C&UE involving the June 
1997 Board decision, it is constrained to observe that 
evidence of VA origin in the mid-1980's reflects that the 
veteran's right leg had been fractured as a result of his 
involvement in a motor vehicle mishap.  The report pertaining 
to his examination by VA in July 1987 specifically reflects 
that his right lower extremity, compared to the left, was 
"1/2 inch shorter".  In June 1990, Ilizarov application 
involving the veteran's right leg was surgically accomplished 
at a VA facility.  Thereafter, when he was seen for VA 
outpatient treatment in August 1993, the veteran's right 
lower extremity was specifically found to be "1/2 [inch] 
short".  Thus, the evidence in the Board's possession in June 
1997 specifically rebuts the veteran's assertion that his 
right leg was not shortened prior to undergoing surgery by VA 
in 1990.  In any event, the Board would point out that an 
objection that the evidence was improperly weighed or 
evaluated does not rise to the level of C&UE.  64 Fed. Reg. 
2134, 2139 (1999) (to be codified at 38 C.F.R. § 20.1403(d)); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In 
view of the foregoing, and since his above-cited contention 
(bearing on whether his right lower extremity was in fact 
free of shortening prior to 1990) is the lone error alleged 
by the veteran with respect to the June 1997 Board decision, 
the Board is constrained to conclude that a legally 
cognizable claim of C&UE, relative to such decision, has not 
been asserted.  Accordingly, no basis for the revision or 
reversal of the Board's June 1997 denial of compensation for 
shortening of the right leg and disability related thereto 
under 38 U.S.C.A. § 1151 based on treatment during 
hospitalization by VA from June to September 1990 has been 
presented.  Related revision or reversal is, accordingly, 
denied.


ORDER

Revision or reversal of a June 1997 Board decision, which 
denied compensation for shortening of the right leg and 
disability related thereto pursuant to 38 U.S.C.A. § 1151 
based on treatment during hospitalization by VA from June to 
September 1990, based on C&UE, is denied.


		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals



 


